TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 7, 2013



                                      NO. 03-13-00219-CV


                                         J. J., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




THIS DAY came on to be submitted to this Court appellant’s motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed; and it appearing that appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.